DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The Applicant’s claim for benefit of PCT/EP2016/080126 filed 12/07/2016, has been received and acknowledged. 

Response to Arguments
Applicant’s arguments regarding the rejection of Claims 14-16, and 18-25, and 27-28 under 35 U.S.C. § 103 under Loges (WO-2013189597-A) in view of Adelbert (DE-102012102193-B4 have been fully considered but are not persuasive. 
Applicant argues that the primary difference between Loges and the instant invention is that the structure of Loges does not allow for the shielding device to be conveyed from an entrance to an exit of a heating device. To support this argument applicant points to the various embodiments of Loges of which show a guide element (7) and recites “The reason therefor is that it is not possible to arrange the shielding device in a middle part of the heating device at a distance to both the entrance and the exit of the heating device”. The examiner is not persuaded by this argument and respectfully points out that the wording relating the shielding device to the distance from the entrance/exit is not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, the examiner points out that within MPEP 2144.04(B)(III) it is recited that automating a manual activity is not sufficient in distinguishing over the prior art. If the applicant is arguing that the manual activities of Loges, exemplified within Figure 3 of Loges, are improved upon by automating the various steps within Loges, this would not be sufficient in overcoming the rejection over Loges and the prior art teaches all other aspects of the claim. Furthermore, the examiner points out MPEP 2144.04(V)(E) wherein it is recited that making a known process within the prior art to be continuous is not sufficient in distinguishing over the prior art batch process. If the applicant is arguing that Loges is analogous to a batch process and the only feature which separates the pieces of prior art is the next step of making the process continuous, this would not be enough to distinguish over the prior art. 
Applicant argues “Thus, it is not possible to arrange the shielding part before the base body is inserted in the heating device. For this reason, the shielding device is arranged on the base body at the exit, as it is shown in the Figs”. The examiner does not agree with this argument and points out the following. From the step-by-step view within Figure 3, it appears that the base body is first heated, and then is pulled back from the heating device via the entrance, has the base body arranged upon it, and is reinserted into the heating device. The terms entrance and exit may be considered as interchangeable in this context since the side upon which the workpiece is removed from the heating device would not impart any special properties upon the workpiece. Furthermore, this process meets the limitations of the instant claims, e.g., the claims require “a temperature control zone in which the metallic component part is continuously moved through along a conveying direction during a temperature control process” - Step 1 within Figure 3 meets the limitation; Claim 14 requires the temperature-control zone being configured to temperature-control at least a temperature-control section of the metallic component part - Step 1 of Figure 3 still meets this limitation since at this step the temperature control is such that the workpiece is brought to the austenitizing temperature; Claim 14 requires a temperature-control zone controller, which is configured to cover a covering region of the temperature-control zone such that in the covering region a temperature-control effect from the temperature-control zone to the temperature-control section of the metallic component part is reducible - Step 2 within Figure 3 meets this limitation. 
With respect to the remainder of the claim with respect to the variable adjustment of the size of the covering region - Adelbert is relied upon to teach these limitations. 
With respect to the newly amended “a housing having in the conveying direction [an] entrance and an exit wherein the metallic component part is continuously guided through in the conveying direction with a predetermined velocity” - The housing shown within Figure 3 of Loges still meets this limitation and the only difference between this feature and Loges is the Loge does not perform this process in a continuous fashion. However, as previously said - MPEP 2144.04(V)(E) recites that making a known process within the prior art to be continuous is not sufficient in distinguishing over the prior art batch process. If the applicant is arguing that Loges is analogous to a batch process and the only feature which separates the pieces of prior art is the next step of making the process continuous, this would not be enough to distinguish over the prior art.
Applicant argues that within the process of Loges, there is implicitly a time consuming and uncontrolled cooling as the shielding is put upon the part and the part is reinserted back into the furnace. The examiner is not persuaded by this argument and points out that as recited within paragraph [0016] of Loges, the purpose of the invention is to shorten the cycle time of this process and to achieve controlled temperature within areas that are desired to have different phases, thus it does not make sense that within the process of Loges, an uncontrolled cooling and significant downtime would exist as this would otherwise obviate the invention entirely. 
Applicant argues that Adelbert does not teach a continuous process. The examiner respectfully points out that Adelbert is relied upon to teach the concept of variably adjusting the size of the covering region (e.g., paragraphs [0028]-[0030] of Adelbert). 

Citation of Relevant Prior Art
U.S. 2016/0348201, Grausgruber et al., Jul. 26th, 2016 - Specifically paragraph [0023]. 

Claim Objections
Claim 14 is objected to because of the following informalities. Within line 17 the claim recites “a housing having in the conveying direction and entrance and an exit”, however the examiner believes this was intended to be “a housing having in the conveying direction an entrance and an exit”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-16, 18-25, and 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Loges (WO-2013189597-A, previously cited) in view of Adelbert (DE-102012102193-B4, cited by applicant within the IDS dated 02/01/2022 as EP-2639536, previously cited). 

Regarding Claim 14, Loges teaches a device for temperature-controlling a metallic component part (paragraph [0012]). Loges teaches the device comprising a temperature-control zone (paragraph [0012]), in which the metallic component part is continuously moved through along a conveying direction during the temperature controlling process (Figures 4, and 5; paragraphs [0012], and [0021]-[0022]). Loges teaches the temperature-control zone being configured to temperature-control at least a temperature-control section of the metallic component part (paragraph [0012]). Loges teaches a temperature-control zone controller, which is configured to cover a covering region of a temperature-control zone (paragraph [0015]), such that in the covering region a temperature-control effect from the temperature-control zone to the temperature-control section of the metallic component part is reducible (paragraph [0013]). Loges teaches the temperature-control zone controller being configured to adjust the size of the covering region (paragraph [0015], lines 178-190). 
Loges teaches a housing having in the conveying direction, an entrance and an exit wherein the metallic component part is continuously guided through in the conveying direction with predetermined velocity - specifically the examiner points out that the apparatus of Loges clearly has a housing as shown within Figures 3-5 of the Original Disclosure; this housing having an entrance and an exit as shown within Figures 3-5 of the Original Disclosure; the metallic part is continuously guided through in the conveying direction (e.g., the conveying directions being shown within Figure 3); and this being performed at a predetermined velocity - e.g., Loges teaches the intent of the process to be as short as possible in paragraph [0016] where it is recited “This enables shorter cycle times to be achieved, as the temperature control phases are shortened”, and with respect to the phases, Loges clearly focuses on the time/temperature dependent nature of the various phases as shown within Figure 1 and discussed in paragraph [0024]. Thus, while Loges does not explicitly recite “predetermined velocity”, it is clear that the velocity of Loges is predetermined by being as efficient as possible and therefore meets the language within the claim. 
However, Loges does not teach the temperature-control zone controller variably adjusting the size of the covering region including when a section of the metallic component part shall be strongly cooled or heated the size is made smaller, and when another section of the metallic component part shall hardly or not be cooled or heated the size is enlarged. 
Adelbert teaches a device for temperature-controlling a metallic component part (paragraphs [0001]-[0002]). Adelbert teaches variably adjusting the size of a covering region when a section of a metallic component part is strongly cooled or heated the size is made smaller, and when another section of the metallic component part shall hardly or not be cooled or heated the size is enlarged (paragraphs [0028]-[0030], e.g., Adelbert teaches a screen or aperture [this word has been translated in multiple ways - see the provided alternate translation document] being placed over the metallic component parts, this covering region being variable i.e., “…thus the heat input into a second area of the board can be adjusted in a targeted manner”). Adelbert teaches this feature allows for a furnace system to accommodate metallic component parts of different sizes or for areas of different sizes within the same blank (paragraph [0029]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Loges with the concepts of Adelbert with the motivation of accommodating metallic component parts of different sizes or for areas of different sizes within the same blank. 
Regarding Claim 15, Loges teaches the temperature control zone having, along the conveying direction, a plurality of temperature-control elements that are located at a distance to each other (Figures 3-6; paragraph [0015]). 
Regarding Claim 16, Loges teaches the temperature-control zone having, transverse to the conveying direction, a plurality of temperature-control elements that are located at a distance to each other (Figure 3, paragraph [0015]). 
Regarding Claim 18, Loges teaches the temperature-control zone controller having a covering device of which is moveable within the temperature-control zone along a conveying direction (paragraph [0015]). 
Regarding Claim 19, Loges teaches the covering device bearing on at least one guild roller (paragraph [0015]). 
Regarding Claim 20, regarding the limitations of the instant claim the examiner points out the following. Loges teaches:

“…the shield, which can consist of several sub-elements” (paragraph [0012])

“Components with complicated contours for the different strength properties can also be created, which these can be mapped through the design of the shield” (paragraph [0013])

“…a shielding device which has one or more contoured cover elements for shielding the predetermined area of the base body and is designed both in terms of its material and in terms of its functional design” (paragraph [0015])

“The cover element or elements are preferably attached to the shielding device in a sliding or pivoting manner so that they can be moved over, under and/or around the area of the base body to be shielded, depending on the necessity and intended use” (paragraph [0015]). 

Thus, whiles Loges does not explicitly teach a first part of the covering device being displaceable along a conveying direction and a second part of the covering device being displaceable at an angle to the conveying device away from the metallic component part, it is clear from the above cited areas that Loges teaches these features since Loges teaches at least first and second covering device parts (e.g., paragraphs [0012]-[0013]), and further that these parts can slide or pivot in such a manner that they are displaceable in any direction including along the conveying direction and in an angle to the conveying device away from the component part (e.g., “over, under and/or around the area of the base body” paragraph [0015]). When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP § § 2112- 2112.02.
Regarding Claim 21, Loges teaches the covering device having sheet plate material (paragraphs [0015], and [0017]). 
Regarding Claim 22, Loges teaches the covering device consisting of covering portions that are connected to each other in an articulated manner (Figure 3). 
Regarding Claim 23, regarding the limitations of the instant claim the examiner points out the following. Loges teaches:

“…the shield, which can consist of several sub-elements” (paragraph [0012])

“Components with complicated contours for the different strength properties can also be created, which these can be mapped through the design of the shield” (paragraph [0013])

“…a shielding device which has one or more contoured cover elements for shielding the predetermined area of the base body and is designed both in terms of its material and in terms of its functional design” (paragraph [0015])

“The cover element or elements are preferably attached to the shielding device in a sliding or pivoting manner so that they can be moved over, under and/or around the area of the base body to be shielded, depending on the necessity and intended use” (paragraph [0015]). 

Thus, whiles Loges does not explicitly teach the temperature-control zone controller having at least one covering flap, the covering flap being arranged in the temperature-control zone and is pivotable to a first position causing a temperature-control zone to not be influences by a temperature-control effects, and is also pivotable to a second position causing a temperature-control zone to have a reducible effect by a temperature-control effect, it is clear from the above cited areas that Loges teaches these features since Loges teaches at least first and second covering device parts (e.g., paragraphs [0012]-[0013]), Loges teaches these covering parts are intended to influence the temperature-control effect within a temperature-control zone (e.g., paragraph [0013]), and further that these parts can slide or pivot in such a manner that they are displaceable in any direction including along the conveying direction and in an angle to the conveying device away from the metallic component part (e.g., “over, under and/or around the area of the base body” paragraph [0015]). When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP § § 2112- 2112.02.
Regarding Claim 24, regarding the limitations of the instant claim the examiner points out the following. Loges teaches:

“…the shield, which can consist of several sub-elements” (paragraph [0012])

“Components with complicated contours for the different strength properties can also be created, which these can be mapped through the design of the shield” (paragraph [0013])

“…a shielding device which has one or more contoured cover elements for shielding the predetermined area of the base body and is designed both in terms of its material and in terms of its functional design” (paragraph [0015])

“The cover element or elements are preferably attached to the shielding device in a sliding or pivoting manner so that they can be moved over, under and/or around the area of the base body to be shielded, depending on the necessity and intended use” (paragraph [0015]). 

Thus, whiles Loges does not explicitly teach the temperature-control zone controller having at least one covering lamella, and is displaceable to a first position causing a temperature-control zone to not be influences by a temperature-control effects, and is also displaceable to a second position causing a temperature-control zone to have a reducible effect by a temperature-control effect, it is clear from the above cited areas that Loges teaches these features since Loges teaches at least first and second covering device parts (e.g., paragraphs [0012]-[0013]), Loges teaches these covering parts are intended to influence the temperature-control effect within a temperature-control zone (e.g., paragraph [0013]), and further that these parts can slide or pivot in such a manner that they are displaceable in any direction including along the conveying direction and in an angle to the conveying device away from the metallic component part (e.g., “over, under and/or around the area of the base body” paragraph [0015]). When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP § § 2112- 2112.02.
Regarding Claim 25, regarding the limitations of the instant claim the examiner points out the following. Loges teaches:

“…the shield, which can consist of several sub-elements” (paragraph [0012])

“Components with complicated contours for the different strength properties can also be created, which these can be mapped through the design of the shield” (paragraph [0013])

“…a shielding device which has one or more contoured cover elements for shielding the predetermined area of the base body and is designed both in terms of its material and in terms of its functional design” (paragraph [0015])

“The cover element or elements are preferably attached to the shielding device in a sliding or pivoting manner so that they can be moved over, under and/or around the area of the base body to be shielded, depending on the necessity and intended use” (paragraph [0015]). 

Thus, whiles Loges does not explicitly teach a plurality of covering lamella, which extend independently from each other transverse to and/or in a conveying direction, the covering lamella being arranged one after the other along a conveying direction or transverse to the conveying direction, wherein each of the covering lamella is displaceable independently from each other to a first position causing a temperature-control zone to not be influences by a temperature-control effects, and also displaceable to a second position causing a temperature-control zone to have a reducible effect by a temperature-control effect, it is clear from the above cited areas that Loges teaches these features since Loges teaches at least first and second covering device parts (e.g., paragraphs [0012]-[0013]), Loges teaches these covering parts are intended to influence the temperature-control effect within a temperature-control zone (e.g., paragraph [0013]), and further that these parts can slide or pivot in such a manner that they are displaceable in any direction including along the conveying direction and in an angle to the conveying device away from the metallic component part (e.g., “over, under and/or around the area of the base body” paragraph [0015]). When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP § § 2112- 2112.02.
Regarding Claim 27, regarding the limitations of the instant claim the examiner points out the following. Loges teaches:

“…the shield, which can consist of several sub-elements” (paragraph [0012])

“Components with complicated contours for the different strength properties can also be created, which these can be mapped through the design of the shield” (paragraph [0013])

“…a shielding device which has one or more contoured cover elements for shielding the predetermined area of the base body and is designed both in terms of its material and in terms of its functional design” (paragraph [0015])

“The cover element or elements are preferably attached to the shielding device in a sliding or pivoting manner so that they can be moved over, under and/or around the area of the base body to be shielded, depending on the necessity and intended use” (paragraph [0015]). 

Thus, whiles Loges does not explicitly teach the second part of the covering device being displaceable at an orthogonal angle to the conveying device away from the metal belt, it is clear from the above cited areas that Loges teaches these features since Loges teaches at least first and second covering device parts (e.g., paragraphs [0012]-[0013]), Loges teaches these covering parts are intended to influence the temperature-control effect within a temperature-control zone (e.g., paragraph [0013]), and further that these parts can slide or pivot in such a manner that they are displaceable in any direction including along the conveying direction and in an angle, including at an orthogonal angle, to the conveying device away from the metallic component part (e.g., “over, under and/or around the area of the base body” paragraph [0015]). When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP § § 2112- 2112.02.
Regarding Claim 28, regarding the limitations of the instant claim the examiner points out the following. Loges teaches:

“…the shield, which can consist of several sub-elements” (paragraph [0012])

“Components with complicated contours for the different strength properties can also be created, which these can be mapped through the design of the shield” (paragraph [0013])

“…a shielding device which has one or more contoured cover elements for shielding the predetermined area of the base body and is designed both in terms of its material and in terms of its functional design” (paragraph [0015])

“The cover element or elements are preferably attached to the shielding device in a sliding or pivoting manner so that they can be moved over, under and/or around the area of the base body to be shielded, depending on the necessity and intended use” (paragraph [0015]). 

Thus, whiles Loges does not explicitly teach the temperature-control zone controller having at least one covering lamella, wherein the covering lamella extends transverse to and/or in the conveying direction, it is clear from the above cited areas that Loges teaches these features since Loges teaches at least first and second covering device parts (e.g., paragraphs [0012]-[0013]), Loges teaches these covering parts are intended to influence the temperature-control effect within a temperature-control zone (e.g., paragraph [0013]), and further that these parts can slide or pivot in such a manner that they are displaceable in any direction including along the conveying direction and in an angle to the conveying device away from the component part (e.g., “over, under and/or around the area of the base body” paragraph [0015]). When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP § § 2112- 2112.02. 
Regarding Claim 29, Loges teaches the temperature-control zone controller having a processor-controlled unit (paragraph [0019]). 
Regarding Claim 30, Loges teaches the temperature control elements being cooling elements to cool the metallic component part (paragraphs [0014], [0018], and [0029]). 
Regarding Claim 31, Loges is relied upon for the reasons given above in addressing Claim 30, however does not explicitly describe the cooling means as being nozzles or pipes.
Adelbert teaches a device for temperature-controlling a metal belt (paragraphs [0001]-[0002]). Adelbert teaches the cooling means as being pipes (paragraph [0045]). Adelbert teaches this feature allows for a furnace system to accommodate blanks of different sizes or for areas of different sizes within the same blank (paragraph [0029]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Loges with the concepts of Adelbert with the motivation of accommodating blanks of different sizes or for areas of different sizes within the same blank. 

Claim 17, and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Loges (WO-2013189597-A, previously cited) in view of Adelbert (DE-102012102193-B4, cited by applicant within the IDS dated 02/01/2022 as EP-2639536, previously cited) as applied to claim 15 above, and further in view of Herbert (U.S. 2014/0367898, previously cited). 

Regarding Claim 17, Loges in view of Adelbert are relied upon for the reasons given above in addressing claim 15. However, none of the references teach temperature-control elements as being nozzles, through which a temperature-control fluid is flowable in the direction towards the temperature-control section of a metallic component part. 
Herbert teaches a cooling system for heat-treated parts (abstract). Herbert teaches temperature-control elements as being nozzles through which a temperature-control fluid is flowable in a direction towards a temperature-control section of the component (paragraph [0008]). Herbert teaches this feature, in part, allows for highly controlled cooling across a component part being heat treated by tailoring the heat transfer coefficient in specific areas of the part based on the cross-sectional thickness (paragraph [0020]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Loges in view of Adelbert with the concepts of Herbert with the motivation of allowing for highly controlled cooling across a component part being heat treated by tailoring the heat transfer coefficient in specific areas of the part based on the cross-sectional thickness. 
Regarding Claim 30, Loges teaches the temperature control elements being cooling elements to cool the component part (paragraphs [0014], [0018], and [0029]). 
Regarding Claim 31, Loges is relied upon for the reasons given above in addressing Claim 30, however does not explicitly describe the cooling means as being nozzles or pipes.
Herbert teaches a cooling system for heat-treated parts (abstract). Herbert teaches temperature-control elements as being nozzles through which a temperature-control fluid is flowable in a direction towards a temperature-control section of the component (paragraph [0008]). Herbert teaches this feature, in part, allows for highly controlled cooling across a component part being heat treated by tailoring the heat transfer coefficient in specific areas of the part based on the cross-sectional thickness (paragraph [0020]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Loges in view of Adelbert with the concepts of Herbert with the motivation of allowing for highly controlled cooling across a component part being heat treated by tailoring the heat transfer coefficient in specific areas of the part based on the cross-sectional thickness. 

Claim 17, and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Loges (WO-2013189597-A, previously cited) in view of Adelbert (DE-102012102193-B4, cited by applicant within the IDS dated 02/01/2022 as EP-2639536, previously cited) as applied to claim 15 above, and further in view of Mann (U.S. Patent No. 6,174,389, previously cited). 

Regarding Claim 17, Loges in view of Adelbert are relied upon for the reasons given above in addressing claim 15. However, none of the references teach temperature-control elements as being nozzles, through which a temperature-control fluid is flowable in the direction towards the temperature-control section of a metallic component part. 
Mann teaches a fixture and method for selectively quenching a predetermined area of a workpiece (abstract). Mann teaches temperature-control elements as being nozzles, through which a temperature-control fluid is flowable in the direction towards the temperature-control section of a component (column 4, lines 23-27). Mann teaches this feature, in part, allows for protection of areas that would be disadvantageously affected if contacted by quench media (column 4, lines 60-64). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Loges in view of Adelbert with the concepts of Mann with the motivation of protecting areas that would be disadvantageously affected if contacted by quench media. 
Regarding Claim 30, Loges teaches the temperature control elements being cooling elements to cool the component part (paragraphs [0014], [0018], and [0029]). 
Regarding Claim 31, Loges is relied upon for the reasons given above in addressing Claim 30, however does not explicitly describe the cooling means as being nozzles or pipes.
Mann teaches a fixture and method for selectively quenching a predetermined area of a workpiece (abstract). Mann teaches temperature-control elements as being nozzles, through which a temperature-control fluid is flowable in the direction towards the temperature-control section of a component (column 4, lines 23-27). Mann teaches this feature, in part, allows for protection of areas that would be disadvantageously affected if contacted by quench media (column 4, lines 60-64). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Loges in view of Adelbert with the concepts of Mann with the motivation of protecting areas that would be disadvantageously affected if contacted by quench media. 

Contact Information
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295. The examiner can normally be reached M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RYAN L HECKMAN/Examiner, Art Unit 1735                                                                                                                                                                                                        
/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735